ON PETITION FOR REHEARING
J. Marvin Kuhn, Deputy Public Defender, Salem, for the petition. With him on the petition was Gary D. Babcock, Public Defender, Salem.
SCHWAB, C. J.
Appellant has filed a petition for rehearing contending that we were in error in holding that his ninth cause of action did not state grounds for relief. In his brief on appeal, appellant argued that his ninth cause of action was “not res judicata because the decisions in Wade and Gilbert① reflected a change in the law while petitioner’s direct appeal was pending.” We dealt with this cause of action on the ground raised. Appellant, in his petition for rehearing, cites Stovall v. Denno, 388 US 293, 87 S Ct 1967, 18 L Ed 2d 1199 (1967), and Foster v. California, 394 US 440, 89 S Ct 1127, 22 L Ed 2d 402 (1969), in support of his new contention that his ninth cause of action states grounds for relief independent of the doctrine announced in Wade and Gilbert. Even if we assume that this newly-raised proposition is correct, the result must be the same. Appellant’s ninth cause of action is defective for the same reason as the other eight causes of action — it states no reason why the point was not raised on direct appeal. Cain v. Gladden, 247 Or 462, 430 P2d 1015 (1967).
The petition for rehearing is denied.

 United States v. Wade, 388 US 218, 87 S Ct 1926, 18 L Ed 2d 1149 (1967) and Gilbert v. California, 388 US 263, 87 S Ct 1951, 18 L Ed 2d 1178 (1967).